Citation Nr: 1137539	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  08-04 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1967 to March 1969.

This matter arises before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In March 2010 and December 2010, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development, and it now returns to the Board for appellate review. 

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board's review of the record reveals that another remand is necessary in this case.  Specifically, the Board observes that private treatment records show that the Veteran applied for and was denied disability benefits from the Social Security Administration (SSA) in 1988.  It is apparent from the treatment records that the Veteran's low back disorder was a consideration in his application.  When VA has notice prior to the issuance of a final decision of the possible existence of certain records and their relevance, the Board must seek to obtain those records before proceeding with the appeal.  Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); see also Quartuccio v. Principi, 16 Vet. App. 183, 187-188 (2002); Baker v. West, 11 Vet. App. 163, 169 (1998).  Therefore, all records associated with the Veteran's application for SSA disability benefits should be added to the claims file.

Additionally, the Board observes that the Veteran was afforded a VA examination in February 2011.  However, if additional records are obtained from SSA, another VA examination should be scheduled so that that examiner has available all relevant evidence in forming an opinion.

Accordingly, the case is REMANDED for the following action:

1. Request all records related to the Veteran's application for disability benefits from SSA.  All requests and responses, positive and negative, should be associated with the claims file. 

2. If, and only if, additional records are obtained, schedule the Veteran for a VA examination to assess the etiology of his claimed low back disorder.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  Upon review of the record and examination of the Veteran, the examiner should opine as to the following:  

Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's currently diagnosed low back disorder is causally or etiologically related, in whole or in part, to his in-service motor vehicle accident or is otherwise related to his military service?

In forming the opinion, the examiner should note the Veteran's subjective complaints with regard to both in-service symptoms and post-service symptoms, and his description, if any, of his claimed in-service injury.

A rationale for any opinion advanced should be provided.  The examiner should also state what sources were consulted in forming the opinion.  

3. After completing the above actions and any other development indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's service connection claim should be readjudicated, to include all evidence received since the May 2011 supplemental statement of the case.  If the claim remains denied, the Veteran and his representative should be issued another supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


